DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application 20100243400 to Inoshita et al.
Re: claim 1.  Inoshita et al. show in figures 1, 8, and 9 a damper device comprising:
a first rotating body 14 configured to rotate around a rotation shaft and receive power transmitted from a flywheel:
a second rotating body 17, 18 including at least a first plate 17 configured to receive the power transmitted from the first rotating body and rotate around the rotation shaft and a second plate 18 disposed to face the first plate and configured to rotate integrally with the first plate around the rotation shaft;
a third rotating body 25 configured to rotate relative to the second rotating body around the rotation shaft;
a fastening body 19 configured to integrate the first plate and the second plate at a position radially spaced apart from a position where the power is transmitted from the first rotating body 14 to the first plate 17 as shown in figure 8; 
and an elastic mechanism 20 configured to elastically interconnect the second rotating body and the third rotating body in a rotation direction, 
wherein the first plate 17 is provided with a restricting portion 29 that restricts relative rotation of the third rotating body 25 beyond a predetermined torsion angle as shown in figure 9.
Re: claim 2.  Inoshita et al. show in figure 8 the limitation wherein the restricting portion 29 is provided radially inward of the fastening body 19.
Re: claims 3 and 6.  Inoshita et al. show in figures 1, 8, and 9 the limitation wherein the first plate 17 is provided with a rib 17b that extends in a circumferential direction and supports the restricting portion 29.
	Re: claims 4 and 7.  Inoshita et al. show in figures 1, 8, and 9 the limitation wherein the first plate 17 is provided with a partition extending in a radial direction or the section of 17b in the area of element 29 and a pair of reinforcing ribs 17b on either side of the partition portion extending in the radial direction to support the partition interposed therebetween in a circumferential direction, and the restricting portion 29 is a circumferential end surface of the partition.
	Re: claims 5 and 8-12.  Inoshita et al. show in figures 1, 8, and 9 the limitation wherein the fastening body 19 includes a first fastening portion, as labeled, that guides the first plate 17 in the radial direction and a second fastening portion, as labeled, that guides the second plate 18 in the radial direction, and the first fastening portion and the second fastening portion are spaced apart from each other in an axial direction as shown.
[AltContent: textbox (2nd fastening portion)][AltContent: arrow][AltContent: textbox (1st fastening portion)][AltContent: arrow]
    PNG
    media_image1.png
    302
    523
    media_image1.png
    Greyscale




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent Applications: 2013/0244800 to Sakai et al., 2012/0302359 to Saeki et al., 2012/0252588 to Saeki et al., and 2010/0248846 to Saeki et al. teach the use of similar dampers with first, second, and third rotating bodies.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELODY M BURCH whose telephone number is (571)272-7114. The examiner can normally be reached Monday - Friday 6:30AM-3PM, generally.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




mmb
June 16, 2022
/MELODY M BURCH/Primary Examiner, Art Unit 3657